FILED
                             NOT FOR PUBLICATION                            APR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LIJUN SUN,                                       No. 12-72543

               Petitioner,                       Agency No. A095-022-283

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Lijun Sun, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010). We review de novo claims of due process violations in immigration

proceedings. Zetino v. Holder, 622 F.3d 1007, 1011 (9th Cir. 2010). We deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on its findings regarding Sun’s demeanor and responsiveness and based on

Sun’s inability to provide details regarding his church attendance in the United

States. See Shrestha, 590 F.3d at 1048 (adverse credibility finding reasonable

under totality of circumstances, including based on unresponsive and undetailed

testimony); Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir. 1999) (giving special

deference to IJ’s observation of petitioner’s demeanor). In light of this conclusion,

we reject Sun’s contentions that the agency did not give adequate weight to

evidence of country conditions and erred in failing to address his claim of a pattern

or practice of persecution. Accordingly, Sun’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Sun failed to establish it is more likely than not he would be tortured if


                                           2                                    12-72543
returned to China. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006).

We reject Sun’s contention that the agency improperly evaluated his CAT claim.

      PETITION FOR REVIEW DENIED.




                                        3                                  12-72543